DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s reply, filed 7/5/2022, with respect to the rejection of claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hara et al. (US 2014/0309841 A1).

Applicant’s arguments, see page 10 of Applicant’s reply, filed 7/5/2022, with respect to the rejection of claim 11 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos et al. (United States Patent No. 5555503) [hereinafter “Kyrtsos”] in view of Preissler (United States Patent Application Publication No. US 2020/0384987 A1), Jules et al. (United States Patent No. US 9925662 B1) [hereinafter “Jules”], and Hara et al. (United States Patent Application Publication No. US 2014/0309841 A1) [hereinafter “Hara”].

Regarding claim 1, Kyrtsos teaches a system for a mining autonomous truck (vehicle 102; see Col. 15, lines 45-50, and Col. 17, lines 38-60, and Figure 3), the system comprising:
one or more perception sensors mounted on the autonomous truck and configured to detect road features (multi-line scanner 3804 and/or laser 404);
a drive-by-wire kit installed in the autonomous truck (see at least Col. 74, line 50 to Col. 79, line 22);
a user interface configured to receive route planning input from one or more operators (see Col. 53, line 65 to Col. 56, line 25);
a database (see Col. 53, line 65 to Col. 56, line 25); and
one or more processing modules operatively coupled to the one or more perception sensors, the drive-by-wire kit, the user interface, and the database (see Figure 43 and Col. 74, line 50 to Col. 79, line 22).

Kyrtsos does not expressly teach the one or more processing modules are configured to detect, via at least  the one or more perception sensors, a first route of the autonomous truck as the autonomous truck is manually driven from a first location to a second location, detect, via the one or more perception sensors, one or more road features along the manually-driven first route, store, in the database, data regarding the detected first route and the detected one or more road features, receive, via the user interface, third input selecting a first route tolerance defining allowable deviations from the first route, and control, via the drive-by-wire kit, the autonomous truck to follow, within the selected first route tolerance, the first route from the first location to the second location. 
Kyrtsos teaches the operator can manually drive a route while the system stores and learns the route, and the operator can later select that route for the autonomous vehicle to autonomously follow (see Col. 53, line 65 to Col. 56, line 25), but does not explicitly specify this process in the manner of the claim limitations noted above. 
Preissler also generally teaches a system and method for training a vehicle to follow a previously manually driven route (see Abstract). Preissler teaches the system includes a user interface to accept operator input (display 103; see [0028]). Preissler teaches the control device 104 of the vehicle 100 records a first route of the vehicle as the vehicle is manually driven from a first location to a second location, detecting and recording features of the road and environment during the route (see [0005]-[0009] and [0029]-[0030]). Preissler further teaches the control device receives input from the operator via the user interface to define a route tolerance of allowable deviations along the recorded route (see [0011] and [0030]-[0033]). Preissler teaches the control device then further receives input for the vehicle to follow the recorded route within the route tolerance and controls the vehicle to do so (see [0014] and [0035]). Preissler teaches this advantageous system allows for the automated control of a vehicle within safe limits and to avoid obstacles without requiring the cancellation of the automated control (see at least [0006]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kyrtsos so as to have the system detect and store a route and road features along the route during manual driving from a first location to a second, receive selection of a route tolerance defining allowable deviations from the first route from the user, and control the vehicle to follow the route within the route tolerance, in view of Preissler, as Preissler teaches methodology doing so allows for the automated control of a vehicle within safe limits and to avoid obstacles without requiring the cancellation of the automated control (see at least [0006] of Preissler). The resultant combination would allow the system taught by Kyrtsos to perform the disclosed route learning and replaying mentioned above and achieve the listed benefits taught by Preissler. 

The combination of Kyrtsos and Preissler further does not expressly teach the one or more processing modules receive, via the user interface, first input to initiate the learning phase and second input to stop the learning phase. Preissler is silent as to how the control device 104 determines the start and end of the learning phase. 
Jules also generally teaches systems and methods for training a robot to learn and replay a desired path (see Abstract). Jules teaches the system receives user input to indicate a start of path training and an end of path training (block 602; see at least Col. 15, lines 4-22). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kyrtsos and Preissler so as to receive, via the user interface, first input to initiate the learning phase and second input to stop the learning phase, in view of Jules, as Jules teaches doing so allows the user to accurately define the start and end points of the training path. 

The combination of Kyrtsos, Preissler, and Jules does not expressly teach the detecting including detecting shape of the one or more road features along the first route, wherein the one or more processing modules are configured to control the autonomous truck to follow the first route by re-detecting, via the one or more perception sensors, the one or more road features along the first route, the re-detecting including re-detecting the shape of the one or more road features along the first route, and determining a location of the autonomous truck based at least in part on the re-detected one or more road features. 
As noted above, Preissler teaches the control device 104 of the vehicle 100 records a first route of the vehicle as the vehicle is manually driven from a first location to a second location, detecting and recording features of the road and environment during the route (see [0005]-[0009] and [0029]-[0030]). However, Preissler does not specify the detecting includes detecting a shape of the one or more road features along the route. 
Kyrtsos also teaches a laser scanning technique may be utilized for localization of the vehicle (see Col. 23, lines 62-67), but does not specify how this localization occurs. 
Hara also generally teaches a system for controlling an autonomous vehicle (see Abstract and [0002]-[0010]). Hara teaches a shape detector 2 detects the shapes of objects in an environment and stores the information as map data (see [0024]-[0025], [0030]-[0034], and [0054]-[0057]). Hara teaches that this real-time updated map is used to localize a vehicle in the environment as the vehicle travels by having the vehicle red-detecting the one or more road features and their shapes and matching those shapes to the stored map data to determine the location of the vehicle in the environment (see [0050]-[0061]). Hara teaches this methodology allows for the accurate localization of a vehicle in an environment (see [0008]-[0010]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kyrtsos, Preissler, and Jules such that detecting including detecting shape of the one or more road features along the first route, wherein the one or more processing modules are configured to control the autonomous truck to follow the first route by re-detecting, via the one or more perception sensors, the one or more road features along the first route, the re-detecting including re-detecting the shape of the one or more road features along the first route, and determining a location of the autonomous truck based at least in part on the re-detected one or more road features, in view of Hara, as Hara teaches the detection of the shapes of objects and the re-detection of the shape of objects during travel for localization of a vehicle provides for the highly accurate detection of a position of a vehicle (see [0008]-[0010] of Hara). 

Regarding claim 4, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to classify, based on data from the one or more perception sensors, road portions along the first route as drivable or non-drivable (see [0030]-[0034] and Figures 6-7 of Preissler; see also Col. 66, line 30 to Col. 70, line 12 of Kyrtsos).

Regarding claim 7, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches one or more navigation sensors mounted on the autonomous truck and configured to detect a location of the autonomous truck, wherein the one or more processing modules are configured to determine the location of the autonomous truck based on the re-detected road features supplemented by data from the one or more navigation sensors, and the one or more navigation sensors comprises a global position system or an inertial measurement unit (see Col. 23, line 17 to Col. 31, line 52 and Col. 66, line 30 to Col. 70, line 12 of Kyrtsos; see also [0050]-[0061] of Hara and the rejection of claim 1 above). 

Regarding claim 8, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to receive, via the user interface, fourth input selecting a portion of the first route where trucks are allowed to pass in opposite directions (see Figures 5-7 of Preissler, whereby the route tolerance is expanded by the user; this would allow trucks to pass in opposite directions in the system taught by Kyrtsos). 

Regarding claim 9, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches a communications system, wherein the one or more processing modules are further configured to send, via the communication system, data to another autonomous truck regarding the first route or the detected road features (communication channel 618 of Kyrtsos; see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos; see also global object map 4004 of Kyrtsos). 

Regarding claim 10, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to: receive, via the user interface, fifth input to initiate another learning phase; detect, via at least the one or more perception sensors, a second route of the autonomous truck as the autonomous truck is manually driven from the first location; detect, via the one or more perception sensors, one or more additional road features along the manually-drive second route; store, in the database, data regarding the detected second route and the detected one or more additional road features; receive, via the user interface, sixth input to stop the another learning phase; and receive, via the user interface, seventh input to select the first route stored in the database for subsequent control (see the rejection of claim 1 above; note that the methodology can be repeated as many times as desired to build the database of previously-driven routes, from which the operator may select any for control, as taught by Kyrtsos in at least Col. 53, line 65 to Col. 56, line 25).

Regarding claim 12, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to store, in the database, data regarding the second route and detected one or more additional road features along the second route, the data being acquired by a vehicle separate from the autonomous truck; receive, via the user interface, eighth to select the stored second route; and control, via the drive-by-wire kit, the autonomous truck to follow the second route (see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos, whereby routes and the detected features from any number of connected vehicles are stored together and accessible to an operator for control; see also global object map 4004 of Kyrtsos).

Regarding claim 13, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the autonomous truck comprises a dump truck (see Figure 3 of Kyrtsos). 

Regarding claim 14, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to determine, after receiving the second input and prior to the control, updated traversable areas along the first route (see [0030]-[0034] and Figures 5-7 of Preissler; see also Col. 66, line 30 to Col. 70, line 12 of Kyrtsos).

Regarding claim 15, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to pause control when the selected first route tolerance extends outside the updated traversable area (see [0016] and [0035] of Preissler; see also Col. 82, lines 25-52 and Col. 86, lines 1-6 of Kyrtsos). 

Regarding claim 16, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to alert, via the user interface, when the selected first route tolerance infringes on non-traversable areas (see [0016] and [0035] of Preissler; see also Col. 82, lines 25-52 and Col. 86, lines 1-6 of Kyrtsos).

Regarding claim 17, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches a communication system configured to share data regarding detected road features and routes with a ground station (communication channel 618 of Kyrtsos; see Col. 24, lines 1-15, Col. 46, lines 7-14, Col. 53, line 65 to Col. 56, line 25 of Kyrtsos; see also global object map 4004 of Kyrtsos).

Regarding claim 18, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are further configured to receive, via the user interface, fourth input manually editing at least a portion of the first route (see [0030] of Preissler and Col. 53, line 65 to Col. 56, line 25 of Kyrtsos). 

Regarding claim 19, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are configured to classify based at least in part on one or more physical characteristics of the autonomous truck (see [0034] of Preissler; see also Col. 57, line 45 to Col. 58, line 52 of Kyrtsos). 

Regarding claim 20, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more processing modules are configured to control the autonomous truck such that the autonomous truck deviates from the first route within the selected first route tolerance to avoid an obstacle (see [0005]-[0016] and [0029]-[0035] of Preissler; see also Col. 66, line 30 to Col. 72, line 18 of Kyrtsos).

Regarding claim 21, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the one or more perception sensors comprises a ranging sensor (range data 416 of Kyrtsos; see Col. 45, lines 50-51).

Regarding claim 22, the combination of Kyrtsos, Preissler, Jules, and Hara further teaches the stored data regarding the detected first route includes poses and location of the autonomous truck (see Col. 47, lines 39 to Col. 48, line 62 of Kyrtsos, specifically the recited “postures”). 

Allowable Subject Matter
Claim 11 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ono et al. (US 2015/0057871 A1) generally teaches:
The invention is intended to be able to generate map data even if a location not suited for identification of a matching position exists. A map data creation device creates map data, the map data being used for autonomous movement by a vehicle (1a), a vehicle (1b) and/or other vehicles (1), based on a relative position of the vehicle (1b) which exists around the vehicle (1a), relative to the vehicle (1a), the relative position being measured by the vehicle (1a), and object shape data of an object which exists around the vehicle (1b), the object shape being measured by the vehicle (1b). Moreover, the relative position of the vehicle (1b) relative to the vehicle (1a) is calculated based on the object shape data measured by the vehicle (1a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669